Citation Nr: 0113886	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an earlier effective date than February 
10, 1991 for an increased evaluation for a disability of both 
feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1980 to 
February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a 
bilateral knee disability is discussed further in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran did not appeal the September 1987 RO rating 
decision that continued a 10 percent rating for a disability 
of both feet.

2.  The RO received the veteran's claim for an increase in 
the rating for a disability of the feet on February 19, 1991; 
there was no pending claim for increase or evidence of 
ascertainable increase within a year prior to the receipt of 
the claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
1991 for an increased evaluation for a disability of both 
feet have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a November 1985 rating decision, the RO granted service 
connection for calluses of the feet and assigned a 10 percent 
evaluation under Diagnostic Codes 7819-5277 effective from 
June 22, 1984.  VA examination in September 1986 found callus 
formation of both feet and normal bones and joints of the 
feet on x-ray.  VA examination in August 1987 showed he 
complained increased pain in the feet and that an examiner 
found painful calluses of the feet.  Rating decisions in 
October 1986 and September 1987 continued the 10 percent 
rating.  The RO issued notice after each rating 
determination.  The veteran did not appeal either decision.

On February 19, 1991, the veteran filed a claim for increase 
in the rating for the disability of the feet.  He wrote that 
his disability was much worse and he requested a 
reevaluation.  Notice was given in June 1991 that the claim 
had been denied based on the veteran's failure to provide the 
requested treatment records in support of his increased 
rating claim.  In December 1991 and in January 1992, the 
veteran again sought a to have the disability evaluated for a 
rating increase. 

January 1992 VA outpatient records reveal complaints of 
increased pain in the toes and chronic calluses.  Keratotic 
tissue was removed.  There is a notation of extensive thick 
calluses.  On examination, the examiner noted very pronounced 
hyperkeratotic lesions along the medial sides of both great 
toes, extremely painful on pressure.  Toes in general were 
hammered with pronounced bunions on the first 
metatarsophalangeal joints.  There was associated forefoot 
instability and numbness.  Neuropathy hallux toes and 
subtalar varus compensatory was diagnosed.  

The veteran failed to report for VA examinations in June 
1992, December 1992, and February 1993.  In a January 1993 
statement, the veteran indicated that his home had burned 
down and that as a result, he had missed an examination.  He 
requested that VA arrange another examination. 

VA outpatient records extending from 1992 to 1994 reveal 
impressions of multiple hammertoes with multiple corns, pain, 
bilateral lacerated ulcer of the right great toe of the left 
foot; hallux valgus; VA examination in March 1994 revealed a 
procedure was done to remove hyperkeratotic lesions of the 
feet.  In July 1994, the veteran once again requested a 
rating increase.  

VA examination in February 1992 disclosed severe callosities 
and hammertoes bilaterally.  VA outpatient records dated from 
1995 to 1997 disclose ongoing treatment for bilateral hallux 
valgus, hammertoes, and chronic feet disability.  

In a March 1997 rating decision, the RO increased the 
disability evaluation for the feet from 10 percent to 50 
percent under Diagnostic Code 5278 criteria, effective July 
6, 1994.  He disagreed with the effective date for the rating 
increase, indicating that he had reopened his claim in 1991.  

A VA Decision Review Officer (DRO) in April 1998 changed the 
effective date for the 50 percent to February 19, 1991 based 
on the date of receipt of the original increased rating 
claim.  The DRO noted that the VA was at fault in failing to 
follow through on the veteran's earlier requests for a 
reevaluation of the disability.  In light of the severity of 
the impairment of his feet and lack of fault on his part, the 
DRO felt that an effective date of February 19, 1991 was 
warranted.  The RO issued notice in April 1998.  

The veteran submitted a statement in April 1998 to the effect 
that if he were to be evaluated at 50 percent for his 
bilateral feet problem with an effective date of February 19, 
1991, he would be satisfied.  However in August 1998 he wrote 
that the effective date should be August 1986 when he "first 
filed for an increase" and had a VA examination.  He made 
essentially the same argument in his appeal filed in May 
2000.

A personal hearing was held in June 2000.  When asked about 
his claim for an earlier effective date, the veteran stated 
that since he was discharged from service, he has had the 
same pain in his feet that he has now.  (T.) at 3.  He stated 
that he believed the earlier effective date for the 
evaluation of his feet disability should be sometime in 1986 
or 1987 when he was pursuing his claim.  (T.) at 3.  


II. Pertinent Law and Regulations

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


III. Analysis

The Board finds that the record is adequate for an informed 
determination.  The Board has not ignored the duty to assist 
and development requirements in the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475.  However, 
there appears to be a complete record for the determination 
of the effective date for increase.  In essence an implicit 
argument for an earlier effective date based on clear and 
unmistakable error (CUE) is presented in view of the final RO 
rating decision in 1987 and the veteran's claim for an 
earlier effective date for increase.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these potential applications are available to the 
facts at hand regarding the various RO rating decisions at 
issue.  There is no argument that the appellant did not 
receive adequate notice and appeal rights as provided in the 
regulations in effect at that time.

The Board has reviewed the case law and does not find 
evidence to find that he was the victim of bad advice or 
misinformation regarding the claim.  In general, it appears 
well settled that erroneous advice of a government employee 
cannot estop the government from denying benefits.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995).  And this rule has been 
applied in the presence of an error in notice of a rating.  
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  However, 
equitable tolling may be an available remedy if the appellant 
can show he was misled by VA, and that he reasonably relied 
on the misrepresentation by neglecting to file an appeal.  
The evidence does not show that.  Indeed, the veteran was 
issued notice, but did not file a notice of disagreement with 
any of the rating decision in 1987.  The correspondence on 
file does not refer to any misinformation or other dilatory 
action by VA.  The Board is unable to conclude that he was 
misinformed by VA either intentionally in an effort to defeat 
his right to appeal or induce or cause him to miss a 
statutory deadline unintentionally.  See McCay v. Brown, 106 
F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. 
Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

The Board believes it is important to recognize what 
constitutes CUE and what does not although a CUE claim is not 
expressly presented.  CUE is a very specific and rare kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In essence it is 
undebatable error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  For example, 
changed diagnosis, failure to fulfill the duty to assist and 
a disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  

Nor does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  There is no argument that the veteran 
did not receive adequate notice of the rating decisions in 
1947, 1950, 1952, 1954, 1960 or 1976 or that appeal rights as 
provided in the regulations in effect at that time.

Turning now to the question of an effective date for the 
current increase earlier than February 1991, the law and 
regulations governing the appropriate effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) (2000) which provide that the effective date 
shall be the date of claim, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for an increased evaluation.  As 
a result of the veteran's stated position, the Board reviewed 
the matter for an earlier effective date mindful of the 
constraints of CUE analysis.  The record appears to confirm 
that after the mid 1980's, he was not examined again until 
the claim for increase in 1991.  Under the applicable 
regulations, the record does not appear to establish an 
informal claim for increase earlier than the date of claim in 
February 1991.  At the time the RO asked for earlier VA 
clinical records in light of the veteran's statement 
regarding such treatment.  However, no records were located. 

The Board observes that the basis for the February 1991 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service-connected disability earlier than the 
date of claim, in essence holding that such increase was 
first ascertained during VA examination that coincided with 
the date of claim but not earlier.  The RO applied 38 C.F.R. 
§ 3.400 to establish an effective date that coincided with 
the claim for increase such as received.  The RO supported a 
50 percent rating by applying 38 C.F.R. § 4.7 and Diagnostic 
Code 5278 criteria as they existed.  The 50 percent rating is 
the highest schedular evaluation under the selected rating 
scheme.

The Board finds that the record does not support an earlier 
date than selected by the RO.  The veteran does not seek to 
prevail by relying on constructive receipt.  The pertinent 
evidence coincided with current medical reports and although 
the veteran did not alert the RO to relevant treatment during 
the one-year period before the February 1991 claim for 
increase none was located. 

The claim may be resolved in accord with the current law 
regarding the effective date of increase as interpreted in 
Harper.  From the record before the RO, the Board is unable 
to find that an ascertainable increase was manifested prior 
to the February 1991 claim for increase.  Therefore, the 
effective date should coincide with the date of claim or 
ascertainable increase, which in this case is no earlier than 
the February 1991 date of receipt of claim.  Since there is 
no informal claim within a year of the formal claim, 
increased compensation may be established no earlier than the 
date of claim in accordance with the applicable law and 
regulations governing monetary payments of this kind.


ORDER

Entitlement to an earlier effective date prior to February 
19, 1991 for an increased evaluation for a disability of both 
feet is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service medical records include a clinical 
entry dated in September 1980 of a swollen knee.  Another 
record (undated) discloses a notation of pain without 
swelling in the knee.  A January 1981 clinical record reveals 
an assessment of subjective pain in the right knee.  Also 
noted is that the knee was stable and a diagnosis of 
tendonitis was indicated.  In a February 1981 record, there 
is a notation of pain in the left knee following trauma two 
months earlier.  A March 1981 record reveals complaints of a 
painful right knee; an assessment of hamstring strain was 
noted.  Also noted is recurrent knee effusion; the veteran 
was injured in January 1981 in basketball.  A x-ray study was 
done and a diagnosis of right knee strain with synovitis was 
indicated.  The veteran underwent physical therapy.  In an 
April 1981 medical record, there is a notation that the 
veteran's knee had improved and there was no swelling.  The 
records also include an "enlistment" examination conducted 
at the time of discharge in March 1983 that is negative for 
any clinical findings pertinent to impairment of the 
veteran's knees.  

In September 1999, the veteran filed a claim for service 
connection for bilateral knee disability.  The RO sent notice 
to the veteran in September 1999 of the need for clinical 
records substantiating his service connection claim, to 
include private and/or VA treatment.  VA outpatient records 
extending from January to April 2000 reveal bilateral knee 
pain and swelling.  In a January 2000 record, the examiner 
noted no history of prior trauma.  The assessment was pain.  
He was to have had a x-ray evaluation but the report if 
completed is not of record.  At the recent RO hearing he 
stated that during service, he was playing basketball, fell, 
and tore ligaments (Transcript (T.) 1, 2).  He also stated 
that he sought treatment sometime in the 1990s, but that in 
the 1980s, he took medication for his feet and that helped 
with the knee problems.  The veteran also stated that he was 
given medication and creams from the VA outpatient clinic 
where he was treated (T.2).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO in 
November 1999 denied the claim for service connection for a 
bilateral knee disability as not well grounded and discussed 
the concept of a well grounded claim in the statement of the 
case.  The supplemental statement of the case advised him no 
change was warranted in the previous determination although 
well groundedness was not expressly referenced.  In any 
event, the VCAA included significant notice and development 
requirements that must be applied in a claim such as the 
veteran's.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified development that must be rendered 
in addition to any VCAA compliance issues.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Accordingly, this 
case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for disability of 
the knees.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity and likely 
etiology for any disability of the knees, 
found.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.  

After the completion of the examination 
and the review of the claims folder, the 
examiner should provide an opinion as to 
whether or not any current disability of 
the knees found is related to the 
symptomatic complaints initially during 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v, 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for disability of the 
knees.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as any final outcome 
warranted.  The appellant need take no action until notified 
by the RO; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

